In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-417 CR

____________________


AMINA KOLB, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court 
Montgomery County, Texas

Trial Cause No. 06-09-08976-CR 




MEMORANDUM OPINION
 The appellant, Amina Kolb, filed a motion to dismiss her appeal.  See Tex. R. App.
P. 42.2.  The appellant personally signed a request to withdraw her notice of appeal.  Kolb's 
attorney of record filed the motion to dismiss before we issued our opinion on appeal.  We
grant the motion and dismiss the appeal. 
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice


Opinion Delivered May 28, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.